342 S.W.3d 931 (2011)
Paul CONWAY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95626.
Missouri Court of Appeals, Eastern District, Division Two.
July 5, 2011.
Gwenda Renee' Robinson, District Defender, Saint Louis, MO, for Appellant.
Chris Koster, Timothy A. Blackwell, Attorney General, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Paul Conway appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).